Citation Nr: 0304920	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a 
gunshot wound of the neck.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision which denied an increase 
in a 10 percent rating for PTSD and denied a compensable 
rating for residuals of a gunshot wound of the neck.  In 
March 2002, the Board undertook additional development of the 
evidence on the claims.


FINDINGS OF FACT

1.  The veteran's PTSD results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.

2.  The veteran's residuals of a gunshot wound of the neck 
are manifested by a scar which is tender and painful.


CONCLUSIONS OF LAW

1.	The criteria for a 30 percent rating for PTSD have been 
met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for a 10 percent rating for residuals of a 
gunshot wound of the neck have been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, 
and 67 Fed.Reg. 49590, 49596 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from May 1969 
to November 1970, including service in Vietnam.  His service 
medical records show no evidence of a wound to the neck or a 
psychiatric disability, but show that he received a Purple 
Heart.

In March 1971, the RO granted service connection for 
residuals of a gunshot wound of the neck, assigning a 
noncompensable rating.

In April 1993, the RO granted service connection for PTSD, 
assigning a 10 percent rating.

In August 1999, the veteran filed his claim for increased 
ratings for his service-connected PTSD and residuals of a 
gunshot wound of the neck.

VA outpatient treatment records from July 1999 to April 2000 
show the veteran participating in a PTSD support group during 
this time.

In March 2000, the veteran was given a VA general medical 
examination.  He indicated that he had a scar on his neck 
from sutures and clamps which were applied following a 
gunshot wound to the neck which he received in 1970 while in 
service.  He stated that his neck ached and aggravated him if 
he turned his head to the left, which he was required to do 
in his work as a truck driver.  He reported that Advil 
relieved his neck when it ached.  He stated that wearing 
shirts with collars made his scar itch and aggravated the 
irritation from his scar.  On physical examination, he had a 
12 cm hyperpigmented slightly elevated linear scar across the 
base of his neck.  Examination of his neck showed that his 
trachea was in midline and his thyroid was palpable.  There 
was no enlargement or nodules and his lymph nodes were not 
palpated.  Range of motion of the cervical spine was 30 
degrees of forward flexion with minimal functional loss due 
to pain.  Extension of the cervical spine was 30 degrees with 
minimal functional loss due to pain.  Lateral motion of the 
cervical spine to the right and left was 40 degrees with 
minimal functional loss due to pain.  Rotation to the right 
and left of the cervical spine was 55 degrees with no 
functional loss due to pain.  The examiner's diagnoses 
included scars at the base of the neck.

The veteran was also given a VA PTSD examination in March 
2000.  He reported that he was currently enrolled in a PTSD 
clinical program and had been in therapy for almost a year.  
He was currently working as a gravel pit truck driver, and 
lived with his wife, his father, and his mother-in-law in 
their house.  He did household chores and yard work when he 
was not working.  He stated that he enjoyed fishing, 
gardening, and taking care of his dogs.  He indicated that he 
and his wife socialized with other couples and went shopping 
together and also went to clubs and restaurants.  
Subjectively, he reported that he experienced sleep 
difficulties and nightmares about Vietnam that occurred once 
or twice a week.  He also reported difficulty controlling his 
anger.  He stated that he served as a door gunner while in 
Vietnam, and indicated stressors which included being shot in 
the neck, having a helicopter that he was supposed to be on 
shot down and the person who took his place being killed, and 
having a friend of his killed shortly before he was to return 
home.  On objective examination, there were no unusual 
behaviors observed.  His speech was clear, coherent, and 
relevant.  His affect ranged from irritable to mildly 
tearful.  He reported occasional depression three to four 
times per month which lasted about three to four hours.  He 
indicated feelings of sadness and guilt.  He reported a 
decreased appetite and sluggish energy level.  He denied 
panic attacks but reported that he frequently felt anxious.  
He was oriented and had adequate concentration.  His short 
term memory was intact, but his abstract reasoning and 
overall intelligence were indicated to be low.  He reported 
mild memory problems, and occasional auditory and visual 
hallucinations.  There was no evidence of delusions or 
thought disorder.  He had mild paranoid ideations which 
seemed to be connected to his work.  He denied suicidal 
ideations, but reported frequent homicidal ideations.  He 
reported intrusive thoughts about Vietnam and avoidance of 
Vietnam stimuli, but denied having flashbacks.  He also 
reported difficulty controlling his anger and hypervigilance.  
The examiner opined that the veteran had significant problems 
with his PTSD symptoms, including sleep problems, intrusive 
thoughts, and anger management.  It was indicated that the 
veteran's anger and sense of being treated unfairly at work 
probably compromised his success in his job.  The examiner 
noted that despite his symptoms, the veteran was functioning 
reasonably well and was able to maintain his employment and 
take care of his family, including his father and his mother-
in-law.  He had social contacts and enjoyed fishing and 
gardening.  He was diagnosed with chronic and delayed PTSD, 
and given a Global Assessment of Functioning (GAF) score of 
60.        

In November 2001, the RO found the veteran was permanently 
and totally disabled for VA non-service-connected pension 
purposes, and this was mostly due to      non-service-
connected visual impairment.

In December 2001, the veteran and his wife testified at a 
Board videoconference hearing.  He stated that he had 
frequent periods of depression and nervousness, and became 
angry quite often.  He reported that he had difficulty 
sleeping, getting only four or five hours of sleep at night, 
and had experienced some memory loss.  He also reported 
hypervigilance.  He stated that he had a brother he was close 
to that he occasionally fished with.  His wife testified that 
he attended a school for the blind three days a week, and was 
often angry and preferred to be in his own world.  She stated 
that he didn't like to go out in public.  The veteran 
indicated that he had not worked since April of the current 
year.  He testified that he thought about Vietnam frequently 
and had dreams which caused him to have night sweats.  He 
indicated that he had no suicidal feelings, but felt that his 
PTSD symptoms had become worse over the preceding year.  
Regarding his neck scar, he reported that it was tender once 
or twice a month and bothered him when he had to wear a 
button-up shirt.  He indicated that it ached and caused pain 
occasionally when he turned his head.  He said that doctors 
had told him that the only thing wrong with his neck was his 
scar tissue.  In further testimony, the veteran stated that 
he had been employed as a dump truck driver but was no longer 
employed because of a vision problem which he was receiving a 
pension for.  He also indicated that he currently had an 
appeal pending for Social Security disability benefits.

VA cervical spine X-rays from January 2002 note a cervical 
spine disorder.

In a letter dated in January 2003, a VA psychologist, Dr. 
Chebon A. Porter, indicated that he had been following the 
veteran's mood and anxiety symptoms since his admission to 
the Southeastern Blind Rehabilitation Center (SBRC) at the 
Birmingham VA Medical Center.  It was noted the veteran had 
not worked since April 2001 when he suffered a 
cerebrovascular accident (stroke) with resulting legal  
blindness.  Dr. Porter stated that during the previous two 
years the veteran's overall psychiatric functioning had 
decompensated substantially.  He reported that the veteran 
had chronic and ongoing symptoms during the previous 2 years 
of flashbacks, nightmares, intrusive thoughts, exaggerated 
startle response, hypervigilance, social avoidance, emotional 
withdrawal, avoidance of Vietnam stimuli, and agitation and 
anger problems.  He was unable to sleep at night without 
medication.  He reported that the veteran described his 
general mood as quiet, ruminative, agitated, irritable, and 
dysphoric.  He was also experiencing distress at exposure to 
more distal triggers, such as recent news events.  Dr. Porter 
indicated that the veteran had become more irritable during 
his stay at the SBRC, and stated that a substantial portion 
of the veteran's current psychiatric functioning was related 
to his adjusting to blindness and losing his father, mother-
in-law, and best friend all within the previous two years.  
Dr. Porter opined that the veteran's PTSD symptoms were 
severe, and had persisted without relief for approximately 18 
months.  Dr. Porter further opined that due to the veteran's 
mood/anxiety symptoms, he was no longer able to manage 
routine work tasks or work cohesively with others 
sufficiently to maintain gainful employment.  




II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
for increased ratings.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

1.	PTSD

The veteran seeks a rating higher than 10 percent for his 
PTSD.

A rating of 10 percent is assigned for PTSD when it results 
in occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted when PTSD 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned where PTSD results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

With regard to the veteran's occupational status, his last 
employment was in April 2001 as a dump truck driver.  The 
record indicates that he suffered a cerebrovascular accident 
(stroke) in April 2001 which left him legally blind.  He has 
not worked since then and is attending a blind school three 
days a week.  He is also currently appealing a denial of 
Social Security benefits based on impairment from this 
condition, which is non-service-connected.  Impairment from 
this condition may not be considered when rating the service-
connected PTSD.  38 C.F.R. § 4.14.  With regard to his social 
status, the record indicates that the veteran had several 
social contacts and enjoyed social activities and hobbies 
prior to his stroke, but has preferred to stay away from 
others following his stroke.

The PTSD symptoms reported by the veteran include nightmares, 
flashbacks to Vietnam, difficulty sleeping, avoidance of 
Vietnam stimuli, hypervigilance, nervousness, and depression.  
The record indicates that he is often angry and irritable.  
At the time of his March 2000 VA PTSD examination, prior to 
his stroke, the examiner indicated that the veteran was 
functioning reasonably well, and gave him a GAF score of 60, 
which is indicative of moderate to mild symptoms which cause 
some moderate difficulty in occupational and social 
functioning.  The letter submitted by Dr. Porter dated in 
January 2003 indicates that the veteran's mood and anxiety 
symptoms have been exacerbated following his stroke.  The 
evidence appears to indicate that much of the veteran's 
current occupational and social functioning is the result of 
his non-service-connected stroke and blindness as opposed to 
his service-connected PTSD.

Nonetheless, there is sufficient evidence to show some 
worsening of the service-connected PTSD.  The Board finds 
that the PTSD now produces occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms, 
and such supports and increased rating to the 30 percent 
level. 

Few of the typical symptoms listed in the criteria for a 50 
percent rating are shown, nor has it been demonstrated that 
the veteran's PTSD results in the 50 percent rating 
requirement of occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
Impairment from PTSD more nearly approximates the criteria 
for a 30 percent rating than the criteria for a 50 percent 
rating, and thus the lower rating of 30 percent is 
appropriate.  38 C.F.R. § 4.7.

With application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that a higher rating of 
30 percent is warranted for the veteran's PTSD.

2.  Residuals of a gunshot wound of the neck

The veteran seeks a compensable rating for residuals of a 
gunshot wound of the neck.  His service medical records show 
no evidence of a wound to the neck.  He was granted service 
connection by the RO for a scar on the posterior aspect of 
the neck. 

There is no evidence which establishes that the veteran has 
muscle damage as a residual of a gunshot wound of the neck.  
The only residual shown by such injury is a scar across the 
neck.  Therefore, the condition will be evaluated under the 
criteria applicable to scars.  

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
This is true under the old rating criteria for scars (38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002)), as well as 
recently revised rating criteria for scars (67 Fed.Reg. 
49590, 49,596, effective August 30, 2002, including 
Diagnostic Code 7804).  The new rating criteria for scars 
permit a rating higher than 10 percent for disfigurement of 
the neck only where it is shown that there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or two or three 
characteristics of disfigurement.  Characteristics of 
disfigurement include a scar 5 or more inches (13 or more 
cm.) in length, a scar at least one-quarter inch (0.6 cm) 
wide at widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to underlying tissue, 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square cm.), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square cm.), underlying soft tissue missing in an 
area exceeding six square inches (39 square cm.), and skin 
indurated and inflexible in an area exceeding six square 
inches (39 square cm).  See new Diagnostic Code 7800.  Scars 
may also be evaluated for limitation of functioning of the 
part affected.  See old and new Diagnostic Code 7805. 

The veteran has stated that his neck scar is occasionally 
tender and painful, particularly when he turns his head or 
wears shirts with collars, and some scar tenderness and pain 
were noted on his March 2000 VA examination.  This supports a 
10 percent rating under Code 7804.  The scar does not produce 
the requisite level of disfigurement to qualify for a rating 
higher than 10 percent under new Code 7800.  The medical 
evidence also shows the scar does not result in functional 
impairment which would warrant a compensable rating under 
other diagnostic codes.

After considering all the evidence, the Board finds that the 
veteran's residuals of a gunshot wound of the neck are 
manifested by a neck scar which is tender and painful.  Under 
Code 7804, such condition warrants a 10 percent evaluation.  
To this extent, the Board grants an increased rating for 
residuals of a gunshot wound of the neck.  The benefit-of-
the-doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).


ORDER

A higher rating of 30 percent for PTSD is granted.

A higher rating of 10 percent for residuals of a gunshot 
wound of the neck is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

